MEMORANDUM **
Rene Gonzalez-Molina, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals’ (“BIA”) denying his motion to reopen as untimely pursuant to 8 C.F.R. § 3.2(c)(2). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002), and we deny the petition.
Gonzalez-Molina filed his motion to reopen on the basis of subsequent events almost nine months after the 90 day fifing period set forth in 8 C.F.R. 3.2(c)(2). No *262recognized exception to the 90-day time period is applicable. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1184-5 (9th Cir. 2001) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.